Citation Nr: 1646283	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-21 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Des Moines, Iowa


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Marshalltown Medical & Surgical Center on January 3, 2011, March 28, 2011, May 2, 2011, July 14, 2011, and November 15, 2011.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Marshalltown Medical & Surgical Center on March 23, 2010, February 24, 2011, and January 3, 2012.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 1992 to December 1995 and from April 2002 to August 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from determinations by the Department of Veterans Affairs Medical Center (VAMC) in Des Moines, Iowa.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the videoconference hearing is of record. 

This appeal consists of the physical claims file and documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Each of these files contains relevant documents.  

The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Marshalltown Medical & Surgical Center on December 5, 2011, was initially adjudicated by the Agency of Original Jurisdiction (AOJ) in August 2016.  The Veteran has not yet submitted a notice of disagreement as to this issue.  Therefore, the Board does not have jurisdiction over it at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on her part is required.


REMAND

The Veteran seeks payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Marshalltown Medical & Surgical Center for migraine headaches.  She essentially contends that the unauthorized emergency treatment she received for migraines on the dates at issue was emergent in nature, and no VA or other Federal facilities that carried the medication she needed were feasibly available.  Notably, the Veteran was denied service connection for headaches.  She is service connected for multiple sclerosis and optical neuritis with a blind spot associated with multiple sclerosis and has been in receipt of Individual Unemployability since July 19, 2003.  After reviewing the evidence of record, the Board concludes that remand is required, as further discussed below. 

I.  Treatment on January 3, 2011, March 28, 2011, May 2, 2011, July 14, 2011 and November 15, 2011

There are several avenues by which a veteran can claim payment or reimbursement for emergency medical expenses incurred at non-VA medical facilities.  Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728, for treatment related to service-connected disability, or 38 U.S.C.A. § 1725, for treatment not related to service-connected disability.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services to participate in training; (b) the services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2015).

To be eligible for reimbursement under 38 U.S.C.A. § 1725, a veteran has to satisfy all of the following conditions: (a) the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) at the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) the veteran is financially liable to the provider of emergency treatment for that treatment; (f) the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (g) if the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and (h) the veteran is not eligible for reimbursement under  38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2015).

Moreover, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the U.S. Court of Appeals for Veterans Claims (Court) implied that the Veterans Claims Assistance Act (VCAA) is applicable to a Chapter 17 claim.  Therefore, VCAA notice must be provided. 

Moreover, the July 2012 Statement of the Case (SOC) documents that the claim was denied as it was determined that, for the dates at issue, a VA facility was feasibly available.  However, no explanation was provided for this assertion.  The Veteran has stated that the VA facility closest to her home was closed during the hours she needed help and that she was unaware that the VA facility had the medications required to treat her headaches.  The medical records show varying times between the onset of her symptoms and her requests for treatment at a private facility.  There is no specific information, however, regarding the geographic accessibility of the nearest VA medical facility or this facility's hours of operation.  Moreover, the Board finds that a VA medical opinion is necessary to determine whether the care provided on January 3, 2011, March 28, 2011, May 2, 2011, July 14, 2011, and November 15, 2011, at Marshalltown Medical & Surgical Center was for an emergent condition and whether a VA facility was feasibly available. 

Finally, the Board finds that the July 2012 SOC was inadequate.  An SOC must contain: (a) a summary of the evidence in the case relating to the issue or issues with which the appellant has expressed disagreement; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which the disagreement has been expressed.  38 C.F.R. § 19.29 (2015).  Here, as noted above, the VAMC failed to address all potentially applicable statutes and regulations, as outlined above.  This must be remedied on remand.

II.  Treatment on March 23, 2010, February 24, 2011, and January 3, 2012

In an April 2015 determination, the AOJ denied payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Marshalltown Medical & Surgical Center on March 23, 2010, February 24, 2011, and January 3, 2012.  Later that month, the Veteran submitted a timely notice of disagreement to these issues.  To date, a statement of the case (SOC) has not been issued addressing these issues.  Therefore, on remand, a statement of the case should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to these issues.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (2015); Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the AOJ for the following actions:

1.  Send the Veteran a VCAA notice letter notifying her of (1) any information or lay or medical evidence that is necessary to substantiate her private medical expenses claim, including under the provisions of 38 U.S.C.A. §§ 1725 and 1728, (2) the information or evidence that she should provide; and (3) the information or evidence VA will attempt to obtain on her behalf.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

2.  After completing the above development and any other indicated development (such as, if warranted, obtaining additional evidence), the Veteran's entire record should be forwarded to an appropriate VA health care provider who, after reviewing the record in its entirety, must address the following: 

a) whether any of the medical services of January 3, 2011, March 28, 2011, May 2, 2011, July 14, 2011 and November 15, 2011, were rendered within the context of a medical emergency of such a nature that delay would have been hazardous to the life or health of the Veteran; and 

b) whether given the Veteran's symptomatology, would it have been feasible on January 3, 2011, March 28, 2011, May 2, 2011, July 14, 2011 and November 11, 2011, to seek treatment at the nearest VA facility. 

In making these determinations, the reviewing official must consider the time of onset of the Veteran's symptoms, the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, and the length of any delay that would have been required to obtain treatment from a VA facility.

The opining health care provider must include a thorough explanation of all opinions rendered. 

3.  Thereafter, readjudicate the claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Marshalltown Medical & Surgical Center on January 3, 2011, March 28, 2011, May 2, 2011, July 14, 2011 and November 15, 2011.  If the benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case (SSOC) and provide an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.  The SSOC should contain, among other things, a citation to, and summary of, the relevant statutes and regulations, including 38 U.S.C.A. §§ 1725 and 1728.

4.  Issue an appropriate SOC to the Veteran and her representative in the matters of entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Marshalltown Medical & Surgical Center on March 23, 2010, February 24, 2011 and January 3, 2012.  Advise them of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






